Citation Nr: 1531832	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income is excessive for the purpose of receiving special monthly pension on the basis of the need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1944 to July 1946; from July 1948 to March 1949; from June 1949 to June 1952; and in the United States Air Force from May 1958 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination issued by the Pension Management Center (PMC) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota that granted the Veteran's claim of entitlement to special monthly pension based on the need for aid and attendance, but determined that the Veteran's countable income for VA pension purposes exceeded the maximum annual disability pension limit set by law.  

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has considered the evidence in both the paper claims file and the electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a claim for nonservice-connected pension benefits, to include a special monthly pension (SMP) based on the need for regular aid and attendance or housebound status.  Basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3).  To be eligible for pension, the veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of an SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. §§ 3.351.  

In the rating decision on appeal, the RO found that the Veteran did, indeed, have medical conditions which required the need for regular aid and attendance of another person because he was unable to perform routine activities of daily living.  See October 2012 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  

In February 2013 correspondence to the Veteran, the RO explained, however, that a special monthly pension was not payable because his annual income for VA pension purposes, effective from December 1, 2012, exceeded the maximum annual disability pension limit set by law.  The Veteran's countable income at that time included income for his spouse.  

However, a Certificate of Death confirms that the Veteran's spouse died in March 2013, and there has been no determination as to whether the Veteran's countable income still exceeds the limit allowed by law.  

Moreover, it appears that the record is incomplete.  A June 2015 Informal Hearing Presentation (IHP) notes that the Veteran was receiving assistance from his daughter and he is paying her $400 per month from his back account for her care.  Although this was done on an informal basis in the past, the Veteran's representative indicated that a formal contract specifying her duties and the amount paid has been completed.  According to the IHP, the formal contract was attached to the IHP, but the Board is unable to locate any such attachment.  The referenced contract is neither located in the paper claims file nor has it been scanned into the electronic record.  

This is particularly important because the Veteran's income could be decreased by documentation of additional unreimbursed medical expenses.  Unreimbursed medical expenses include (but are not limited to) such items as ambulance hire; back supports; braces; convalescent home; dental service (cleaning, x- rays, fillings, dentures); eye care (ophthalmologist, optician, optometrist); hearing aids and batteries; hospital expenses; insulin treatment; insurance premiums (medical insurance only); laboratory tests; Medicare Part B premiums; Medicare Part D premiums; physical examinations; wheelchairs; and x-rays.  Also included are transportation expenses for medical purposes (41.5 cents per mile effective January 1, 2009, plus parking and tolls or actual fares for taxi, buses).  

The appellant has stated that his only income is from the Social Security Administration (SSA), a Civil Service Pension, military retirement pay, and compensation for his service-connected disabilities.  His unreimbursed medical expenses remain unclear.  On remand, the appellant should once again be asked to provide unreimbursed medical expense information for each year of the appeal period.

In light of the additional evidence of record, and the possibility that the Veteran's countable income has been lowered, both by the death of his dependent spouse and additional medical expenses, another accounting/audit of the Veteran's income and expenses is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  

2.  Provide Medical Expense Reports (VA Form 21-8416) to the appellant for each year since 2012.  Ask him to provide information about his unreimbursed medical expenses for the entire appeal period, to include the mileage traveled to and from his medical visits and those for his wife during the appeal period, prior to her death in March 2013.  He should specifically be asked where possible to report each individual medical visit that was made, including the date of the visit, the destination of the visit/name of the medical provider and the round trip mileage driven during each individual trip.

3.  Obtain and associate with the claims file or the electronic record, the attachment referenced in the June 2015 Informal Hearing Presentation which should show $4800 of unreimbursed medical expenses.  

4.  Provide the appellant with a clear audit of unreimbursed medical expenses and income calculations, to include consideration of Social Security income Medicare deductions, keeping in mind that the Veteran's spouse passed away in March 2013. 

5.  Then, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include consideration of all applicable MAPRs and unreimbursed medical expenses.

6.  If the benefit sought on appeal is denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative, if any.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




